            Case 6:19-cv-00413-AA       Document 8      Filed 06/27/19     Page 1 of 2




Amanda M. Walkup, OSB 934508
awalkup@hershnerhunter.com
Hershner Hunter, LLP
180 East 11th Avenue
P.O. Box 1475
Eugene, OR 97440-1475
Telephone: (541) 686-8511
Facsimile: (541) 344-2025

Of Attorneys for Defendant




                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON
                                     EUGENE DIVISION




 SARAH BENNETT, an individual;                                    Case No. 6:19-cv-00413-AA

                 Plaintiff,                           DEFENDANT’S ANSWER,
                                                      AFFIRMATIVE DEFENSES AND
           v.                                         COUNTERCLAIM

 CASSIEL EUGENE, LLC, a domestic
 limited liability company doing business as
 VISITING ANGELS EUGENE;

                 Defendant.



                                            ANSWER

       Cassiel Eugene, LLC doing business as Visiting Angels Eugene (“Defendant Cassiel”),

answers Plaintiff’s Complaint as follows:

                Paragraphs 1 and 2 contain statements to which no response is required. To the

extent any response is appropriate, Defendant Cassiel denies the allegations contained therein.

                Paragraphs 3 and 4 state legal conclusions to which no response is required. To

the extent any response is appropriate, Defendant Cassiel denies the allegations contained

therein.

Page 1 – ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
          Case 6:19-cv-00413-AA          Document 8       Filed 06/27/19     Page 2 of 2




               Defendant Cassiel denies paragraphs 5 through 31. Defendant Cassiel did not

employ Plaintiff so denies the allegations contained therein.

                                        AFFIRMATIVE DEFENSES

                                     Failure to State a Claim

               Plaintiff’s Complaint, in whole or in part, fails to state a claim for which relief can

be granted.

                                Failure to Join Necessary Parties

               Plaintiff failed to name Plaintiff’s employer in this action, who is a necessary

party pursuant to Fed. R. Civ. P. 19.

                                           COUNTERCLAIM
               Defendant Cassiel is entitled to reasonable attorney fees and costs pursuant to ORS

653.055(4) and as otherwise provided by law.



       WHEREFORE, Defendant Cassiel prays,

               That Plaintiff takes nothing by way of her Complaint and that it be dismissed,

with prejudice;

               That judgment be entered in favor of Defendant Cassiel and against Plaintiff, for

Defendant Cassiel’s reasonable attorney fees, costs, and disbursements incurred in defending this

action; and

               For such other relief as may be appropriate.

       DATED: June 27, 2019.

                                              HERSHNER HUNTER, LLP



                                              By /s/ Amanda M. Walkup
                                                 Amanda M. Walkup, OSB 934508
                                                 awalkup@hershnerhunter.com
                                                 Of Attorneys for Defendant



Page 2 – ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
